Citation Nr: 9914554	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-45 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Propriety of the reduction of the evaluation for 
impairment of the right knee from 10 percent to 
noncompensable.  

2.  Entitlement to an increased evaluation for impairment of 
the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a 
thoracolumbar impairment, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1982.  

The veteran filed a claim in February 1993 for entitlement to 
increased evaluations for disorders of the right and left 
knees and a thoracolumbar disorder, each evaluated as 10 
percent disabling.  In September 1993 the RO proposed to 
reduce each of the disorders to a noncompensable level.  This 
appeal arose from the January 1994 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO) wherein the RO reduced the 10 percent 
ratings for all three disabilities effective from June 25, 
1982, to noncompensable effective March 1, 1994.  The veteran 
perfected her appeal in October 1994.  

In June 1995 the RO restored 10 percent evaluations for left 
knee impairment and thoracolumbar impairment effective the 
date of reduction, March 1, 1994.  A noncompensable 
evaluation for right knee impairment was continued.  The 
veteran subsequently expressed disagreement with the ratings 
assigned to all three disabilities, and perfected an appeal 
from the assigned evaluations.  In January 1996, a 100 
percent evaluation was assigned for left knee impairment for 
the period from October 31, 1994 to November 30, 1994.  A 10 
percent evaluation was continued for the left knee disability 
effective December 1, 1994.  

The Board of Veterans' Appeals (Board) issued a remand in 
September 1997 for evidentiary development including 
obtaining additional medical records and scheduling of VA 
examinations.  The evidentiary development was accomplished, 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  When the RO proposed to reduce the veteran's evaluation 
for right knee impairment, a 10 percent rating had been in 
effect for over 11 years.  

2.  The RO in reducing the 10 percent evaluation for right 
knee impairment did not make findings as to whether the 
veteran's disability was subject to temporary or episodic 
improvement, whether the VA examination used as a basis for 
the reduction was as full and complete as the examination on 
which the 10 percent rating was established, or whether the 
medical evidence clearly warranted a finding of material 
improvement sustainable under the ordinary conditions of 
life.  

3.  From March 21, 1994 to August 29, 1994, right knee 
impairment was manifested by no more than moderate impairment 
from symptoms including lateral patellar subluxation, pain 
with use, inflammation, and crepitus.  

4.  Prior to March 21, 1994 and starting August 30, 1994, 
right knee impairment was manifested by no more than slight 
impairment from symptoms including mild stiffness, pain with 
use and crepitus.  

5.  From March 21, 1994 to October 30, 1994, left knee 
impairment was manifested by no more than moderate impairment 
from symptoms including lateral patellar subluxation, pain 
with use, inflammation, and crepitus.  

6.  Prior to March 21, 1994 and starting December 1, 1994, 
left knee impairment was manifested by no more than slight 
impairment from symptoms including mild stiffness, pain with 
use, crepitus, and limitation of flexion to no less than 125 
degrees.  

5.  Prior to June 12, 1998, thoracolumbar impairment was 
productive of moderate limitation of lumbar motion.  

6.  As of June 12, 1998, thoracolumbar impairment was 
productive of slight limitation of motion.  


CONCLUSIONS OF LAW

1.  Reduction of the evaluation for right knee impairment 
from 10 percent to noncompensable is void ab initio.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344 (1998).  

2.  The criteria for an increased evaluation of 20 percent 
for right knee impairment for the period from March 21, 1994 
to August 29, 1994 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5024, 5257 (1998).  

3.  The criteria for an increased evaluation in excess of 10 
percent for right knee impairment, prior to March 21, 1994 or 
on and after August 30, 1994, have not been met.  38 U.S.C.A. 
§§ 5107, 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263 (1998).  

4.  The criteria for an increased evaluation of 20 percent 
for left knee impairment for the period from March 21, 1994 
to October 30, 1994 have been met.  38 U.S.C.A. §§ 5107, 
1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5257.  

5.  The criteria for an evaluation in excess of 10 percent 
for left knee impairment, prior to March 21, 1994 or on and 
after December 1, 1994, have not been met.  38 U.S.C.A. 
§§ 5107, 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5256 to 5263.  

6.  The criteria for an increased evaluation of 20 percent 
for thoracolumbar impairment for the period prior to June 12, 
1998 have been met.  38 U.S.C.A. §§ 5107, 1155; 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (1998).  

7.  The criteria for an evaluation in excess of 10 percent 
for thoracolumbar impairment on and after June 12, 1998 have 
not been met.  38 U.S.C.A. §§ 5107, 1155; 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 to 
5295 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was first examined in connection with her 
original claim for entitlement to service connection in July 
1983.  At the time, x-rays showed no changes of the knees.  
There was levoscoliosis of the lumbar spine with a mild 
amount of arthritic change at T-12, L1.  The diagnosis was 
bilateral knee condition, probably chronic chrondromalacia, 
symptomatic, and thoracolumbar arthritis with levoscoliosis, 
symptomatic.  The veteran's complaints included pain and 
stiffness in the back and pain and swelling in the knees.  
She asserted that her knees would pop and that she had knee 
pain with walking.  She reported some difficulty getting up 
in the morning.  

On examination the veteran moved slowly and carefully.  
Examination showed movement from 10 degrees to 85 degrees for 
the right knee and from 15 degrees to 90 degrees for the left 
knee.  She could not achieve full extension or flexion.  She 
could not arise after squatting.  

On examination of the back, there was a slight increase in 
the thoracic curve.  Flexion was to 30 degrees while 
extension was to 20 degrees.  Lateral flexion was to 30 
degrees on the right and to 35 degrees on the left.  She 
could rotate to 40 degrees bilaterally.  The examiner did not 
perform some tests as the veteran was pregnant.  

Another VA examination was held in July 1985.  On the general 
medical examination the veteran reported pain in her knees 
and low back.  She reported that she had difficulty bending 
and lifting and carrying her children.  She stated that she 
had a hard time getting up after stopping down.  She felt 
that her knees were popping more than before.  

On examination the veteran moved slowly and cautiously and 
she complained of back and knee pain.  She had marked 
difficulty with heel and toe walking.  She could only squat 
incompletely and she had difficulty arising.  Flexion was to 
35 degrees.  Extension was to 10 degrees.  Lateral flexion 
was to 30 degrees on the left and 25 degrees on the right.  
Motions were restricted and this was felt to probably be due 
to pain or other symptoms.  There was tenderness to palpation 
about the lumbar spine, the sacrum and the sacroiliac area.  
A number of tests including straight leg raising would not be 
interpreted as the veteran appeared to have pain with any 
movement of the low back and hips.

Knee movement was from 0 to 120 degrees on the right and 0 to 
110 degrees on the left.  She had difficulty with full 
extension apparently and restricted movement voluntarily on 
flexion.  There appeared to be synovial thickening of both 
knees and possibly increased fluid.  Some testing could not 
be completed as the veteran could not relax her leg muscles 
sufficiently with her knees in extension.  No instability was 
noted.  The knees were tender anteriorly, laterally, 
medially, and posteriorly, around the joint as well as above 
and below.  Satisfactory knee and ankle jerks could not be 
elicited.  

The diagnoses were right knee impairment, history of injury, 
possible chrondromalacia, left knee impairment, history of 
injury with problem chondromalacia, symptomatic, and 
lumbosacral spine condition with arthritis and a 
levoscoliosis, symptomatic.  

An orthopedic examination was also conducted.  The veteran 
gave a history of knee and back pain with weakness and 
numbness in the lower extremities.  The numbness and weakness 
were not evidently related to periods of pain but seemed to 
occur predominantly when working on the floor or kneeling 
down.  She denied actual sensory loss but described a 
tingling.  It was also noted that there was no actual 
weakness - rather she reportedly would have difficulty 
getting up the ground after kneeling.  The examiner stated 
that this primarily seemed to be stiffness in the legs and 
was probably secondary to some knee pain.  The veteran stated 
that she had mild tingling at the time of the examination.  

On examination there was fairly good strength bilaterally and 
sensation to touch and vibratory sensation was normal.  
Coordination was good.  Deep tendon reflexes were somewhat 
diminished in both lower extremities but were equal.  The 
examiner found full range of back motion with some mild 
paralumbar tenderness and apparent mild levoscoliosis.  The 
examiner stated that the veteran had chronic low back pain 
since an injury in 1980 or 1981 perhaps superimposed on a 
prior mild scoliosis.  The leg symptoms were not felt to be 
specifically neurogenic and were most probably secondary to 
positioning on the floor with a resultant increase in pain 
and stiffness.  There was a possibility of some pressure 
neuropathy in view of the paresthesias.  It was felt that 
anything more serious was unlikely.  X-rays of the knees were 
normal.  The lumbar spine films reportedly showed only mild 
lumbar levoscoliosis.  

Private medical records from 1991 to 1993 were received.  The 
veteran was seen in September 1991 for low back pain and 
tingling of the left leg.  Findings were sparse.  It appears 
straight leg raising was to 30 degrees.  Flexeril was 
prescribed.  

The veteran was next seen in April 1992 for upper and lower 
back pain.  It appears that x-rays and physical therapy were 
ordered.  X-rays showed scoliosis.  A final report was from 
March 1993.  She reported coldness on one side and shooting 
right upper back pain.  The assessment appears to be chest 
pain.  A chest x-ray was ordered.  

In connection with the veteran's current claim a VA 
examination was scheduled in June 1993.  She reported 
stiffness in the back when getting up from the floor or from 
a supine position.  She also reported intermittent pain in 
the back and knees.  

On examination, the appellant walked very slowly but with a 
normal gait.  There was a postural increase in her thoracic 
kyphosis as well as lumbar lordosis.  The kyphosis appeared 
fixed.  The lumbar lordosis reversed itself to a great deal 
with hip flexion.  Forward flexion was to 30 degrees with a 
cogwheel type of recovery.  Extension was to 15 degrees.  
Lateral flexion was to 20 degrees bilaterally.  Rotation was 
to 30 degrees bilaterally.  Extension of knees in the sitting 
position did not cause evidence of sciatic stretch.  No ankle 
or knee reflex could be elicited on the right.  There was 
good muscle strength however.  There was no Babinski's sign.  

Straight leg raising in the supine position was to 70 degrees 
bilaterally with groin discomfort.  There was no evidence of 
sciatic stretch.  In the prone position, there was discomfort 
with palpation over the lumbosacral junction.  X-rays of the 
thoracic and lumbar spine were reportedly normal.  Lab tests 
including rheumatoid factor, uric acid and urinalysis were 
all normal.  The impression was arthralgias of the 
thoracolumbar spine without active evidence of disease.  

With regard to the knees, there was full range of motion from 
0 to 130 degrees bilaterally.  There was no ligamentous 
instability or effusion.  There was no patellofemoral 
crepitus or evidence of atrophy.  X-rays were normal.  The 
impression was no pathology found on the knee examination.  

In October 1994 the veteran submitted a packet of private 
medical records showing treatment of the back and knees in 
1994.  On March 21, 1994 the veteran was seen for 
degenerative joint disease of the knees.  She stated that she 
felt constant cracking and popping.  She told the doctor that 
she had pain and swelling, especially going up and down 
stairs, and that when kneeling and squatting she would have 
crepitus in both knees.  

The examiner did not detect any major varus or valgus laxity.  
There was a high riding patella, or patella alta, with 
crepitus and an apprehensive sign in both knees.  X-rays 
reportedly showed loss of medial joint space, which was 
thought to be due to old degenerative medial meniscal 
changes.  There was an increased Q angle - described as the 
angle between the femur and tibia - of 12 to 15 degrees 
bilaterally.  The examiner felt that there were early 
degenerative changes under the patellofemoral joint.  
Patellar braces were prescribed along with an Indo medicine, 
SR 75.  Prospective treatment options included an exercise 
program and possibly a lateral release of the patellae.  The 
diagnosis was patella alta degenerative joint disease, 
particularly the patellofemoral joint.  

A follow-up visit occurred in July 1994.  The appellant 
reported improvement with braces and Indocin but that she was 
still having pain, especially going up or down stairs.  X-
rays showed patella alta and there was crepitus under the 
patella.  The veteran received a prednisone injection to 
reduce inflammation.  Her prior treatment was continued.  The 
doctor noted that if she did not show marked improvement and 
the patella could not be moved with exercise, she would 
probably need a lateral release and maybe a medial 
plauication.  The left knee was not felt to be as bad as the 
right.  

The veteran attended another follow-up in August 1994.  The 
doctor noted that both patellae tended to tract laterally 
despite exercise and the prior injection, which was 
apparently only of the right knee.  The left looked like it 
was riding higher.  

The doctor injected the left knee.  The doctor recommended 
more exercise, use of braces and Ansaid in place of Indocin.  
He again stated that surgery might be required to avoid 
arthritic patellae.  

The veteran was seen again a few weeks later in August 1994.  
The right patella was doing well.  The left was not pulling 
down from the patella alta.  The same treatment was continued 
although the doctor expressed an opinion that patelloplasty 
surgery could be indicated.  

A follow-up report from September 1994 noted that x-rays 
showed that the left patella was coming down.  It was almost 
as good as the right.  

Another pack of records submitted at the same time show 
treatment of the back, including physical therapy from July 
1994 to September 1994.  In the first physical therapy report 
from July 1994 the veteran reported severe (10/10) low back 
pain.  There was a history of injury in 1979.  She also 
reported knee pain and was wearing knee splints.  On 
examination the knees were somewhat enlarged.  The veteran 
was wearing soft, non-hinged braces.  The knees were somewhat 
tender but range of motion was normal.  The veteran was 
observed to have a severe hollow-hyperlordotic spine with a 
protruding butt.  Straight leg raising caused some low back 
pain at 60 degrees.  No other neuropathies or radiculopathies 
were noted.  The diagnosis was severe hyperlordosis and low 
back pain.  It is noted that Indocin was discontinued in 
favor of Toradol.  

X-rays showed minimal thoracolumbar levoscoliosis.  Lumbar 
vertebral body heights and disc spaces were maintained.  No 
spondylosis or spondylolisthesis was seen.  The sacroiliac 
joints were not remarkable.  There was normal bony 
mineralization.  Slight exaggeration of lumbar lordosis was 
noted.  The impression was slight thoracolumbar levoscoliosis 
and exaggeration of lumbar lordosis.  The veteran apparently 
underwent passive physical therapies in addition to 
exercises.  An associated report shows that she could extend 
only to 0 degrees and could flex to 45 degrees.  

The was a follow-up visit report from the following week.  
The veteran was informed of the results of her x-rays and it 
was felt that she needed further exercises.  She was much 
improved on Toradol four times a day.  She was still 
reporting pain of 5/10.  A trial of Effexor was started.  On 
examination there was still a lot of tension in the 
thoracolumbar area with tense and tight muscles.  She 
underwent some additional therapies.  It was noted that she 
was going to continue receiving Medx therapy on a weekly 
basis.  

Lab testing in August 1994 for rheumatoid arthritis was 
negative.  Follow-up reports from August 1994 showed 
persistent complaints of back pain despite therapy.  

Additional private medical records were subsequently 
received.  These show treatment of the knees from October 
1994 to December 1994.  

By October 1994 the veteran's physician was of the opinion 
that the right knee had cleared.  The patella was no longer 
in patella alta.  It did not subluxate laterally more than .5 
centimeters.  The left knee was not dropping down any more 
than before and was probably subluxating more than 2 
centimeters.  There was no improvement of the left knee.  The 
doctor felt that the veteran was going to need an 
arthroscopic percutaneous lateral release with chondroplasty 
of the patella where there is crepitus.  The veteran 
consented to the surgery.  

The surgery was conducted at the end of October 1994.  The 
postoperative diagnosis was patella alta and lateral 
subluxating patella with a tear anteriorly of the medial 
meniscus, synovitis, and some chondromalacia of the patella 
on the medial surface.  

Reports from November 1994 noted that the veteran was doing 
well postoperatively.  X-rays showed that the subluxating 
patella had corrected.  

There was a little patella alta.  Physical therapy was 
prescribed.  The examiner also injected her knee.  By 
December 1994 the knee clinically looked anatomic and the 
assessment was that the veteran was doing well.  

VA examinations of the knees and back were provided in May 
1995.  The veteran was reportedly using extra-strength 
Tylenol as needed.  On examination of the right knee there 
was no swelling, deformity, laxity, effusion or quadriceps 
atrophy.  There was 1+ crepitation.  There was mild stiffness 
and pain on motion, but no limitation of motion.  

On examination of the left knee there was no swelling, 
deformity, laxity, effusion or quadriceps atrophy. There was 
1+ crepitation.  There was mild pain on motion, and flexion 
was limited to 125 degrees.  There was a well-healed surgical 
scar.  X-rays of the knees were reportedly normal.  The 
examiner did not feel that there had been significant 
interval change since May 1993.  The diagnoses were 
degenerative arthritis involving the right knee, not found, 
chronic patellar tendonitis involving the right knee, status 
post tear of ligaments of the left knee, status post surgical 
repair of ligaments involving the left knee, degenerative 
arthritis of the left knee, not found, chronic patellar 
tendonitis of the left knee with limitation of motion.  

With regard to the spine, there were no postural 
abnormalities.  Examination of the thoracic spine revealed 
mild scoliosis.  There was mild paravertebral muscle spasm 
involving the thoracic and lumbar spine.  Forward flexion was 
to 70 degrees.  Extension was to 15 degrees.  Left lateral 
flexion was to 20 degrees while right lateral flexion was to 
25 degrees.  Rotation was to 30 degrees on the left and 25 
degrees on the right.  There was mild pain on motion.  There 
was no evidence of neurological involvement at the time.  X-
rays were normal and it was felt that there was no interval 
change since May 1993.  The diagnosis was chronic thoracic 
strain with mild scoliosis involving the thoracic spine by 
clinical examination, and chronic lumbar strain with 
limitation of motion in the lumbar spine.  

The veteran was most recently examined by VA in May and June 
1998.  A neurological examination was conducted in May 1998.  
The veteran reported daily back pain increased by wet or cold 
weather and any activity and knee pain with crackling and 
stiffness of the knees.  She reported that back pain was 
relieved by lying down or remaining still for a while.  She 
reported no relief from Tylenol, and she denied other recent 
treatment.  She also reported some arm and shoulder pain.  

On examination there was good motor strength and tone.  There 
was also a normal sensory examination.  Reflexes in the lower 
extremities were 0 to 1+, toes downgoing.  Straight leg 
raising bilaterally to 90 degrees caused no significant pain.  
She did not have much knee pain on examination either.  She 
did have paralumbar muscle tenderness.  The impression was a 
lumbosacral myofascial syndrome.  There was no evidence of 
root spinal cord or peripheral nerve damage.  The veteran's 
symptoms were expected to continue at the same level into the 
future given the 18-year history of symptoms.  

The veteran had additional examinations of the back and knees 
in June 1998.  On examination of the joints, the veteran 
reported pain in both knees when kneeling or stooping and 
after prolonged activity.  The pain was described as 
consistent without flares.  There was no history of 
effusions.  She reported that she would occasionally take 
salsalate for pain relief.  She was not using an orthosis.  
She reportedly was working in clothing sales and had taken no 
sick leave in the last year.  

On examination the veteran walked with a normal gait.  There 
was no deformity, effusion or ligamentous laxity of either 
knee.  McMurray's test was negative.  There was mild 
crepitance on active knee motion.  Patellar apprehension and 
patellar entrapment tests were negative.  Range of motion of 
the right knee was 0 degrees to 137 degrees while range of 
left knee motion was from 0 to 133 degrees.  X-rays were 
normal.  

The diagnosis was mild chrondromalacia of both knees 
manifested by pain when kneeling or after prolonged standing 
and by crepitance on knee motion.  


On examination of the back, the veteran reported pain in the 
back with weather changes or cold weather.  The pain was 
localized to the L2-3 level.  As noted above she denied use 
of an orthosis or sick leave in the past year.  The veteran 
reported that she would occasionally take salsalate for pain.  

On examination, gait was normal.  The veteran stood and sat 
with increased lordosis. There was very mild thoracolumbar 
scoliosis. She walked well on her heels and toes.  Range of 
motion was 16 degrees extension to 90 degrees flexion.  
Lateral flexion was 28 degrees bilaterally.  Rotation was 22 
degrees bilaterally.  There was no apparent pain on motion.  
Patellar and Achilles tendon reflexes were 1+ uniformly.  
Straight leg raising test was negative.  There was no atrophy 
noted and circumferences were equal bilaterally.  X-rays 
showed an 11-degree scoliotic curve from T11 to L4.  There 
was highly variable postural lordosis from 47 to 65 degrees.  
A CT scan showed a minimal bulge of L5-S1.  There was no disc 
herniation or spinal stenosis.  The diagnoses were postural 
lordosis, lumbosacral strain with subjective symptoms, and 
mild idiopathic adolescent scoliosis.  


Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has determined that once 
a disability rating has been in effect for five years, it is 
considered stabilized and a reduction in that rating can only 
be accomplished upon a showing of full compliance with the 
provisions of 38 C.F.R. § 3.344.  Furthermore, the reduced 
rating can only be justified if the preponderance of the 
evidence shows that a reduction is warranted.  Brown v. 
Brown, 5 Vet. App. 413 (1993).


For a reduction to comply with the provisions of 38 C.F.R. § 
3.344, the RO must (1) find, based on a review of the entire 
record, that the examination forming the basis for the 
reduction is full and complete, and at least as full and 
complete as the examination upon which the rating to be 
reduced was based; (2) find that the record clearly warrants 
a finding of material improvement; and (3) find that it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344; Brown, supra; Kitchens v. Brown, 7 Vet. App. 
320 (1995).  Where doubt as to the above remains, the prior 
rating must be continued pending reexamination in 18 to 30 
months.  The regulation prohibits ratings for diseases 
subject to temporary or episodic improvement to be reduced 
based on one examination.  38 C.F.R. § 3.344. 

Where the RO reduces an appellant's disability rating without 
observance of the applicable law and regulations, the rating 
is void ab initio.   Kitchens v. Brown, 7 Vet. App. 320 
(1995).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1998).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  The duration of the initial, and 
any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear-cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21 (1998).  However, evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  

Multiple ratings can be assigned using different diagnostic 
codes if none of the symptoms or criteria for a rating under 
a diagnostic code are duplicative of or overlap the symptoms 
or criteria for the other diagnostic code under 
consideration.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA is required to apply its regulations.  In cases of 
evaluation of musculoskeletal disorders consideration must be 
given to both to regulations involving musculoskeletal 
disorders and to regulations pertaining to functional 
impairment.  These regulations include 38 C.F.R. §§ 4.10, 
4.40, 4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  

Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).  

Tenosynovitis is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (1998).  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1998).

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking" pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).


Symptomatic removal of semilunar cartilage (lateral meniscus 
or medial meniscus) is assigned a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating is appropriate where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension of the leg to 10 degrees only 
warrants a 10 percent rating.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

A 30 percent rating is available for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 20 
percent rating is assigned in the case of malunion with 
moderate knee or ankle disability.  A 10 percent rating is 
assigned where there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

The VA office of General Counsel issued an opinion that there 
is no prohibition against assigning separate ratings for 
lateral instability or subluxation of the knees, and for 
arthritis of the knees.  VAOPGCPREC 23-97 (O.G.C. Prec. 23-
97).  

Limitation of dorsal spine motion is noncompensable unless 
moderate or severe, in which case a 10 percent evaluation may 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).  


Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

In the case of severe intervertebral disc syndrome with 
recurring attacks from which there is intermittent relief, a 
40 percent rating is appropriate.  A moderate case of 
recurrent attacks is rated 20 percent disabling.  A mild case 
is appropriately rated 10  percent disabling.  Postoperative, 
cured intervertebral disc syndrome is rated 0 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
the standing position, a 20 percent rating is assigned.  When 
there is characteristic pain on motion a 10 percent rating is 
assigned.  A 0 percent rating is assigned for slight 
subjective symptoms.  38 C.F.R. § 4.71(a), Diagnostic Code 
5295 (1998).  

The VA office of General Counsel has determined that the 
diagnostic code 5293 (pertaining to intervertebral disc 
syndrome) contemplates limitation of motion and therefore 
DeLuca and all regulations pertaining to functional 
limitation apply when utilizing the diagnostic code.  
VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).  A corollary of the 
decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after a careful consideration of all evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. §§ 3,102, 4.3 
(1998).  

Analysis
Propriety of the reduction of the 
evaluation for right knee impairment from 
10 percent to noncompensable

The veteran's 10 percent evaluation for her right knee was in 
effect for more than five years.  While the RO issued a 
proposed reduction citing 38 C.F.R. § 3.105(e), there was no 
apparent consideration by the RO of the applicable law and 
regulations pertaining to reductions, namely 38 C.F.R. 
§ 3.344.  Without consideration of those factors, the 
reduction is void ab initio.  


Increased Evaluations

The next question is whether increased evaluations are 
warranted for the service connected disabilities of the right 
knee, the left knee, and the thoracolumbar spine.  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the 
veteran's claims for entitlement to increased evaluations are 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating her claims; no 
further assistance in developing the facts pertinent to her 
claims is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).  Treatment 
records have been obtained and multiple VA examinations have 
been provided.  

On the topic of functional limitation, the Board is persuaded 
that treatment records and VA examination reports contained 
adequate consideration of factors set forth in VA regulations 
as required by DeLuca.  The examiners addressed limitation of 
motion including painful motion, weakness, ability to 
ambulate, coordination, use of medications and braces, flare-
ups and the like.  No remand is required for further 
consideration of functional impairment.  


Right knee impairment

The veteran's right knee impairment was felt to be due to 
degenerative changes; however, degenerative changes were not 
subsequently shown on VA examinations in 1995 and 1998.  The 
diagnoses included tendonitis and chondromalacia.  She also 
had some patella alta with lateral subluxation in 1994.  

The disability was rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability.  A 10 percent evaluation, as noted above, is 
indicative of mild or slight impairment.  A higher evaluation 
of 20 percent is warranted where there is moderate 
impairment.  

Given the facts of record it is the opinion of the Board that 
the criteria for an increased evaluation of 20 percent for 
right knee impairment were met, but only for the period from 
March 21, 1994 to August 29, 1994.  During that time, the 
right knee impairment was manifested by no more than moderate 
impairment from symptoms including slight lateral patellar 
subluxation, pain with use, inflammation, and crepitus.  The 
rating is premised on a 10 percent evaluation for tendonitis 
of the knee (rated as degenerative arthritis) with pain and 
crepitance and another 10 percent evaluation for slight 
subluxation of the patella.  

The criteria for an evaluation in excess of 20 percent during 
this period were not met.  The veteran's symptoms were not 
shown to be severely impairing (Diagnostic Code 5257); nor 
was there evidence of both moderate subluxation of the knee 
plus tendonitis even taking into consideration the veteran's 
complaints of pain with use and other functional limitation.  
See DeLuca.  Functional limitation was taking into 
consideration in characterizing the veteran's impairment 
(including impairment due to pain with use) as moderately 
impairing.  There was no diagnosis or other indication of 
ankylosis of the knee (Diagnostic Code 5256), limitation of 
flexion to 15 degrees (Diagnostic Code 5260), limitation of 
extension to 20 degrees (Diagnostic Code 5261) or malunion of 
the tibia and fibula with marked knee disability (Diagnostic 
Code 5262), any of which would warrant a 30 percent 
evaluation.  

Prior to March 21, 1994 and starting August 30, 1994 the 
right knee impairment was manifested by no more than slight 
impairment from symptoms including mild stiffness, pain with 
use and crepitus.  These findings are consistent with only a 
10 percent evaluation.  

Prior to March 21, 1994 there was full range of motion and no 
evidence of instability, effusion, or crepitus, and x-rays 
were normal. The veteran's symptoms were limited to 
subjective complaints of pain.  There was no limitation of 
flexion or extension; no ankylosis, and no evidence of 
dislocated semilunar cartilage with locking, pain and 
effusion into the joint.  

Likewise as of August 30, the patella alta was resolved and 
by October it was described as "cleared."  On examinations 
in 1995 and 1998 there was no swelling, deformity, laxity, or 
atrophy and only 1+ crepitus and minimal pain.  X-rays were 
negative and degenerative arthritis could not be found.  
Range of motion was to 137 degrees - only three degrees less 
than full range of motion for VA purposes. 38 C.F.R. § 4.71, 
Plate II (1998).  The findings are at most compatible with a 
finding of mild impairment due to pain and crepitus, and are 
not fairly characterized as productive of moderate 
impairment, even taking into consideration the veteran's 
functional impairment including pain with use.  DeLuca.  

Without evidence of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees (Diagnostic Codes 5260 
and 5261); ankylosis(Diagnostic Code 5256), dislocated 
semilunar cartilage with locking, pain and effusion into the 
joint (Diagnostic Code 5258), or malunion of the tibia and 
fibula with moderate disability (Diagnostic Code 5262), there 
is no basis for assignment of a 20 percent evaluation under 
the other diagnostic criteria pertaining to the knee.  


Left knee impairment

The veteran's left knee impairment was diagnosed during her 
surgery as patella alta and lateral subluxating patella with 
a tear of the anterior medial meniscus, synovitis, and 
chrondromalacia patella.  Subsequently diagnoses included 
tendonitis and chrondromalacia.  The disorder (like the right 
knee impairment) was rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability.  A 10 percent evaluation, as noted above, is 
indicative of mild or slight impairment.  A higher evaluation 
of 20 percent is warranted where there is moderate 
impairment.  


As noted in the introduction (above), the veteran received a 
temporary 100 percent (total) evaluation effective October 
31, 1994 until November 30, 1994, when a 10 percent 
evaluation was continued.  Therefore, the question before the 
Board is whether the criteria for an evaluation in excess of 
10 percent were met prior to October 31, 1994 and as of 
December 1, 1994.  

It is the opinion of the Board that the criteria for a 20 
percent evaluation were met during the period from March 21, 
1994 to October 30, 1994 (the day before the surgery and 
assignment of the temporary total evaluation) but not before 
March 21, 1994, and not on or after December 1, 1994.  

From March 21, 1994 to October 30, 1994 the service connected 
left knee disorder was manifested by no more than moderate 
impairment from symptoms including lateral patellar 
subluxation, pain with use, inflammation, and crepitus.  
These findings contained in the veteran's private treatment 
records are consistent with a 20 percent evaluation - a 10 
percent evaluation for synovitis or tendonitis (rated as 
degenerative arthritis) with crepitus and pain and another 10 
percent for the slight lateral subluxation of the patella.  
See VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  

A higher evaluation is not warranted because there was no 
showing of severe impairment to include severe subluxation or 
lateral instability (Diagnostic Code 5257), or moderate 
impairment plus synovitis or arthritis.  Functional 
limitation (including painful motion) was taken into 
consideration in describing the veteran's impairment as a 
whole as moderate.  DeLuca.  There was no diagnosis or other 
indication of ankylosis of the knee (Diagnostic Code 5256), 
limitation of flexion to 15 degrees (Diagnostic Code 5260), 
limitation of extension to 20 degrees (Diagnostic Code 5261) 
or malunion of the tibia and fibula with marked knee 
disability (Diagnostic Code 5262), any of which would warrant 
a 30 percent evaluation.  


Prior to March 21, 1994 and starting December 1, 1994 the 
left knee impairment was manifested by no more than slight 
impairment from symptoms including mild stiffness, pain with 
use, crepitus, and limitation of flexion to no less than 125 
degrees.  The findings are compatible with a 10 percent 
evaluation for tendonitis with painful noncompensable 
limitation of motion.  

There was no post-surgical finding of subluxation or lateral 
instability to warrant assignment of a separate 10 percent 
evaluation.  There was also no evidence of any other findings 
for which a 20 percent evaluation could be granted.  There 
was no limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees (Diagnostic codes 5260 and 5261).  
There was no medical evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint (Diagnostic Code 5258) or dislocation 
of the tibia and fibula with moderate knee disability 
(Diagnostic Code 5262).  There was no diagnosis or other 
indication of ankylosis (Diagnostic Code 5256).  

Thoracolumbar impairment

With regard to the back, it is the judgment of the Board that 
the criteria for a 20 percent evaluation were met prior to 
June 12, 1998 (subject to effective date regulations).  The 
veteran reported stiffness of the back with pain and 
increased lumbar lordosis.  But this alone does not justify a 
20 percent evaluation.  Rather, the 20 percent evaluation is 
assigned due to moderate limitation of lumbar motion.  The 
veteran could only flex to 30 degrees in June 1993 and could 
flex to 45 degrees in July 1994.  

A higher rating was not warranted prior to June 12, 1998.  
The veteran's limitation of motion was not severe.  The 
ranges of motion were deemed moderate taking into 
consideration functional impairment including pain and 
stiffness.  See DeLuca.  There was no diagnosis or other 
showing of vertebral fracture, ankylosis, severe 
intervertebral disc syndrome, or severe lumbosacral strain to 
warrant a higher evaluation.  

While her symptoms were improved with physical therapy in 
1994, and ranges of motion in May 1995 were improved (flexion 
was to 70 degrees) the symptoms shown on the May 1995 
examination arguably approach the criteria for a 20 percent 
evaluation for a lumbosacral strain.  The veteran did show 
paravertebral spasm.  Giving the benefit of the doubt to the 
veteran, the findings on the May 1995 examination satisfy 
criteria for a 20 percent evaluation.  

When the veteran underwent her VA orthopedic examination on 
June 12, 1998, she continued to report back pain and there 
was some tenderness, and flexion was to 90 degrees.  
Degenerative changes were not found.  She had some increased 
lordosis and a lumbosacral strain with only subjective 
symptoms.  Scoliosis was mild and was described as idiopathic 
(of unknown origin).  These findings do not satisfy the 
criteria for a 20 percent evaluation; rather even giving the 
benefit of the doubt to the veteran, they are at most 
consistent with slight limitation of lumbar motion 
(Diagnostic Code 5292) based on the subjective complaints of 
pain and tenderness, and the findings of some increased 
lordosis.  

To satisfy the criteria for a 20 percent evaluation there 
would have to be a showing of moderate limitation of motion, 
a moderate case of intervertebral disc syndrome (Diagnostic 
Code 5293) or evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral flexion in the standing 
position (Diagnostic Code 5295).  There is also no diagnosis 
of ankylosis (Diagnostic Code 5289) or spinal fracture 
(Diagnostic Code 5285) to warrant consideration of those 
diagnostic criteria.  


ORDER

Reduction of the evaluation for right knee impairment 
effective March 1, 1994 was not proper.

Entitlement to an evaluation in excess of 10 percent prior to 
March 1, 1994 for right knee impairment is denied.  

Entitlement to an increased evaluation of 20 percent for 
right knee impairment is granted effective from March 1, 1994 
to August 29, 1994, subject to the laws and regulations 
pertaining to the payment of monetary awards.  

Entitlement to an evaluation in excess of 10 percent on and 
after August 30, 1994 for right knee impairment is denied.  

Entitlement to an evaluation in excess of 10 percent prior to 
March 21, 1994 for left knee impairment is denied.  

Entitlement to an increased evaluation of 20 percent for left 
knee impairment is granted effective from March 21, 1994 to 
October 30, 1994 subject to the laws and regulations 
pertaining to the payment of monetary awards.  

Entitlement to an evaluation in excess of 10 percent on and 
after December 1, 1994, for left knee impairment is denied.  

Entitlement to an increased evaluation of 20 percent for 
thoracolumbar impairment is granted prior to June 12, 1998 
subject to the laws and regulations pertaining to the payment 
of monetary awards.  

Entitlement to an evaluation in excess of 10 percent for 
thoracolumbar impairment on and after June 12, 1998 is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

